COMMUNITY BANK, N.A.

Bank and trust in us.

May 29, 2013

Mr. Michael German, President Corning Natural Gas Corp. 330 West William Street

Corning, NY 14830

Dear Mr. German:

Community Bank, N.A. (the "Bank") is pleased to advise you that the Bank has
renewed the credit accommodation for Corning Natural Gas Corp. (the "Borrower")
in the form of a Working Capital Line of Credit ("WC-LOC"). This commitment is
subject to all of the terms and conditions contained herein.

LOAN TERMS

1. Purpose: The WC-LOC shall be used to fund working capital.

2. Amount: Under the WC-LOC, the Borrower may borrow from time to time up to an
aggregate maximum amount of $8,000,000. This represents an increase of
$1,000,000.

3. Interest Rate: Interest will be charged on outstanding principal balances at
the 30-day Libor Rate, as published in the Wall Street Journal, plus 2.80% with
changes to occur monthly with changes to the 30-day Libor Rate.

4. Interest Payments: Payments of all interest accrued on outstanding principal
balances hereunder shall be due on the first day of every month.

5. Expiration: The WC-LOC shall expire April 1, 2014 unless extended in writing
by the Bank. All advances under the WC-LOC shall be payable upon demand.

6. Late Charges: Payments made more than ten days after the date due shall be
subject to a late payment charge equal to 5% of the payment due or $25.00,
whichever is greater.

7. Prepayments: Prepayments of principal and interest may be made at any time
without premium or penalty. All prepayments shall be applied first to accrued
interest and then to principal





Corning Natural Gas Corp.

6/19/2013

Page 2

8. Collateral: With respect to the WC-LOC, the Bank will require a continued
first security interest in all accounts receivable and inventory.

9. Negative Pledge: During the term of the WC-LOC, the Borrower will maintain
the Rabbi Trust Account free and clear of any liens or encumbrances. The
Borrower may request a specific and limited waiver of this covenant by the Bank
by presenting a written request to the Bank that describes the nature and extent
of the collateral use of the Account that is proposed. The request shall be
accompanied by a certificate executed by the Borrower that certifies continuous
compliance by the Borrower with all financial covenants in the Commercial Line
of Credit Agreement and Note throughout the four calendar quarters last
completed prior to making the request. The Borrower will furnish any additional
supporting information as may be requested by the Bank in connection with the
request. The Bank agrees that it will not unreasonably deny such a waiver
request made in conformity with the provisions of this paragraph.

10. Guarantees: No Guaranty of the WC-LOC obligation is required to be furnished
by the Borrower.



GENERAL REQUIREMENTS

1. Financial Statements/Reporting Requirements: Subsequent to the consummation
of this transaction and for so long as any indebtedness thereunder shall remain
unpaid, the Borrower shall deliver to the Bank, without expense to the Bank:

a Annual audited financial statements and SEC form 10-K prepared by an
independent certified public accountant, satisfactory to the Bank, within 120
days after the close of each fiscal year.

b. Quarterly SEC form 10-Q financial statement within 60 days after the close of
each quarter.

c. Monthly internally prepared financial statements within 45 days of each
month-end.

d. The Borrower will provide the Bank with such other information and allow such
inspections by the Bank as the Bank may from time to time reasonably request.

2. Default: The maturity of all obligations of Borrower shall be accelerated
upon the occurrence of an Event of Default as defined in the Loan Documents

3. Insurance: The Borrower shall maintain insurance (including without
limitation hazard, liability and workers' compensation) in form and amount
satisfactory to the Bank. Such policies shall provide for thirty days prior
written notice of cancellation to the Bank and shall name the Bank as loss payee
as its interest appears

Corning Natural Gas Corp.

6/19/2013

Page 3

4. Organization: The Borrower shall maintain its due organization and authority,
and shall comply with all governmental requirements and the terms of all
corporate restrictions on it.

5. Line Of Credit Agreements: The Borrower will execute a new Commercial Line of
Credit Agreement and Note. This agreement will include, but will not be limited
to, the following financial covenants:

a. Maintain a Debt to Tangible Net Worth ratio of less than 2.5 to 1.0.

b. Maintain a debt service coverage ratio of 1.10 to 1. The debt service
coverage ratio is defined as:

{(Net income, excluding other comprehensive income or loss, plus depreciation,
amortization and interest expense minus undistributed joint venture income, cash
dividends and distributions) divided by (current maturity of term loan debt from
the prior period financial statement plus interest expense)}.

6. Line Usage: It is agreed that the WC-LOC shall be used to finance gas
inventories, accounts receivables and other short term cash needs. It is further
understood per the New York State Public Service Commission rate order, that the
Borrower will finance new capital projects with new equity and internally
generated cash for approximately fifty percent (50%) and with long-term debt for
approximately fifty percent (50%).

MISCELLANEOUS

Fees/Costs: None.

1. Warranty: Borrower warrants that all matters, documents and instruments
furnished to the Bank and upon which this commitment is based, including without
limitation, financial statements, are complete and that there has been no
material omission therefrom.

2. Further Actions: Borrower agrees to execute and/or deliver to us further
documentation, covenants, and items as we or our counsel may reasonably require
or as may become necessary to effect the consummation of this transaction.

3. Contingency: This commitment is contingent upon there being no detrimental or
adverse change in the financial condition of the Borrower prior to executing the
consummation of this transaction.

4. Survival: The terms and conditions of this letter shall survive the
consummation of this transaction.



Corning Natural Gas Corp. 6/19/2013

Page 4

This commitment is not assignable and the Bank's obligation to renew and
increase the WC-LOC will expire unless this letter is accepted and returned to
the Bank on or before June 7, 2013 after which time this letter will be deemed
to be withdrawn. If the terms of this letter are acceptable, indicate your
acceptance by signing and returning this letter. Please also designate which
interest rate option you have selected.

We appreciate the opportunity to continue our relationship with you. If you have
any questions please do not hesitate to contact us



.

Very truly yours,

COMMUNITY BANK, N.A.

J. David Clark

Vice President

ACCEPTED AND AGREED



CORNING NATURAL GAS CORP.

By: /S/ Michael German



6/21/2013

Michael German, President



Date

